Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         17-JAN-2019
                                                         09:42 AM
                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


          CHRISTIAN SAKAL, Petitioner/Plaintiff-Appellant,

                                   vs.

  ASSOCIATION OF APARTMENT OWNERS OF HAWAIIAN MONARCH, JONAH SCOTT
       KOGEN, Respondents/Defendants-Appellees; K&F 1984 LLC,
                         Defendant-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX; CIV. NO. 14-1-1118)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant Christian Sakal’s
 Application for Writ of Certiorari, filed on December 3, 2018,
 is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.    Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawaii, January 17, 2019.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson